PILGRIM'S PRIDE CORPORATION REPORTS FINANCIAL RESULTS FOR THIRD QUARTER OF FISCAL 2008 PITTSBURG, Texas, July 29, 2008 – Pilgrim's Pride Corporation (NYSE: PPC) today reported a net loss from continuing operations of $48.3 million, or $0.69 per share, on net sales of $2.2 billion for the third fiscal quarter ended June 28, 2008.These results exclude charges of $4.4 million, or $0.06 per share, related to discontinued operations.For the third quarter of fiscal 2007, the company reported a net profit from continuing operations of $63.3 million, or $0.95 per share, on total sales of $2.1 billion. “Our financial results in the third quarter of fiscal 2008 reflect the significant headwinds facing our company and industry from high feed costs,” said Clint Rivers, president and chief executive officer.“We have worked diligently to pass along price increases to our customers to help offset the impact of record-high corn and soybean meal costs.But, like other producers, we simply have not been able to keep pace with the extreme price volatility in the grain markets.” Pilgrim’s Pride said its total feed-ingredient costs in the quarter climbed $266 million, or 41 percent, when compared to the same period a year ago.Based on the actual costs incurred for the first three quarters of the fiscal year and current commodity futures markets for the remaining quarter, the company’s total feed-ingredient costs for fiscal 2008 would be up an estimated $900 million from last fiscal year. “Looking ahead, there is no question that high feed costs will continue to be a significant concern for our industry.Pilgrim’s Pride is part of a broad-based coalition of food companies that is strongly urging the federal government to fix its badly flawed ethanol policy before the food versus fuel debate sends the global economy into a tailspin and leads to even worse food shortages.Thousands of American workers already have lost their jobs as a result of the crisis facing the meat protein industry.We are pleased by the EPA’s announcement last week that it needs additional time to review Texas Gov. Rick Perry’s request for a waiver of the Renewable Fuels Standard.It is important for the EPA to understand all of the facts and compelling economic data, which we believe overwhelmingly support a waiver of the fuel standards, so that it can truly make an informed decision.” Mr.
